Citation Nr: 0812580	
Decision Date: 04/16/08    Archive Date: 05/01/08	

DOCKET NO.  06-37 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer due to 
in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The veteran's application for 
an advance upon the Board's docket was granted in March 2008.  
The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A preponderance of the competent medical and scientific 
evidence on file is against the veteran's claim that prostate 
cancer is attributable to exposure to ionizing radiation 
during service.



CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service, 
and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 103, 
5103A, 5107 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309, 
3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2002, 
prior to the issuance of the initial adverse rating decision 
now on appeal from December 2002.  This notice informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Additionally, because the 
veteran claimed to have cancer secondary to in-service 
radiation exposure, the veteran was provided with a radiation 
exposure questionnaire for completion and return so that it 
might be used to assist the veteran in developing evidence 
necessary to substantiate his claim.  The veteran was also 
provided advice on secondary sources of evidence of exposure 
to radiation.  

During the lengthy pendency of this appeal, it is clear that 
all service medical records, a considerable quantity of 
private treatment records, and statements from private 
physicians were collected for review.  Additionally, the RO 
sent the procedurally required inquiry for radiation dose 
estimate to the Defense Threat Reduction Agency (DTRA) and, 
in turn, that agency directly contacted the veteran and asked 
him to assist them by completing a specific radiation 
questionnaire and to otherwise allow the veteran to 
participate in the development of background information in 
providing an accurate dose estimate on his behalf.  The DTRA 
also provided the veteran with information about their 
nuclear test personnel review, and also provided the veteran 
with a point of contact for any questions he might have.  The 
DTRA did provide the radiation dose estimate required by law 
and regulation, and this dose estimate, completed in 2007, 
was conducted under more newly incorporated methodology for 
estimating radiation doses made in response to a May 2003 
National Research Council (NRC) report concerning radiation 
dose reconstructions provided to VA by the DTRA.  VA fully 
complied with the procedural guidelines of 38 C.F.R. § 3.311 
regarding ionizing radiation claims by obtaining a radiation 
dose estimate from the Department of Defense, and referring 
the case to the Director of the VA Compensation and Pension 
Service who obtained a medical opinion from the Under 
Secretary for Health.

The veteran availed himself of the opportunity of providing 
testimony at a hearing conducted at the RO.  He also provided 
VA with several evidence packages which included medical 
evidence, and certain scientific articles specifically 
focused on prostate cancer and radiation exposure.  It is 
certainly clear the veteran has actual knowledge of the 
evidence necessary to substantiate his claims in his numerous 
written statements submitted to VA.  Neither the veteran nor 
his representative has indicated that the veteran has or 
knows of any additional information which has not been 
collected for review.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For certain chronic diseases, including malignant tumors, 
which become manifest to a degree of 10 percent within one 
year from the date of service separation, such disease shall 
be rebuttably presumed to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of the 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for diseases claimed as attributable to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the US Court of Appeals for Veterans Claims (Court).  Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 
Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was in 
fact incurred during or aggravated by service without regard 
to statutory presumptions.  See Combee v. Brown, 34 Fed. 3d, 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

There is a list of diseases (including various specified 
cancers) which may be presumptively service connected for 
radiation-exposed veterans under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  Prostate 
cancer is not one of these diseases.  

There is a list of "radiogenic diseases" at 38 C.F.R. § 3.11 
which are recognized as cancers which may be incurred and 
induced by exposure to ionizing radiation which does include 
prostate cancer.  38 C.F.R. § 3.311(b)(2).  38 C.F.R. 
§ 3.11(a) calls for the development of a radiation dose 
estimate where it is established that a radiogenic disease 
first became manifest after service, and where it did not 
manifest to a compensable degree within any applicable 
presumptive period provided in either 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and where it is contended that the disease 
is a result of ionizing radiation exposure during service.  
Dose data will be requested from the Department of Defense 
(DTRA) in claims based upon participation in atmospheric 
nuclear testing.  38 C.F.R. § 3.311(a)(2).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis:  Initially, the Board would point out that the 
evidence certainly does not show nor does the veteran contend 
that he incurred prostate cancer at any time during or to a 
compensable degree within one year after he was separated 
from service in 1955.  The clinical record on file clearly 
reveals that prostate cancer was first diagnosed in June 
2002, some 47 years after he was separated from service.  

Subsequent biopsy of the left and right prostate resulted in 
pathological findings of moderately to poorly differentiated 
adenocarcinoma, Gleason's Grade 3+ 4 (Score of 7/10).  The 
veteran was treated with Neoadjuvant hormonal therapy with 
Zoladex, followed by concurrent Zoladex and external beam 
radiation therapy which ended in May 2003.  After completing 
therapy, the veteran was noted to be feeling well with no 
signs or symptoms suggestive of progressive or recurrent 
disease.  There were essentially no GI side effects such as 
chronic diarrhea, hematochezia or tenesmus.  There was also 
little in the way of GU adverse effects, as the veteran 
denied persistent dysuria, hematuria, hesitancy, incontinence 
or dribbling.  There was stable nocturia of once or twice per 
night.  Subsequent to this time, however, there are notations 
of again increasing PSA values, but at the time of this 
decision, there is no report indicating any actual recurrence 
of prostate cancer as identifiable pathology.  

Again, there is simply no evidence nor any argument from the 
veteran that he incurred prostate cancer at any time during 
or to a compensable degree within one year after he was 
separated from service.  Accordingly, there is no basis for 
an allowance of service connection for prostate cancer on a 
direct incurrence theory.  The veteran's claim and VA's 
entire adjudication of that claim is centered around the 
question of whether the veteran's remote onset of prostate 
cancer is attributable to in-service ionizing radiation 
exposure.  

The evidence on file reveals that the veteran served aboard 
the USS Munro (DE-422) and that in mid-February 1954, the 
Munro (with the veteran aboard) was ordered to the Pacific 
Proving Grounds in the Marshall Islands.  An atmospheric 
nuclear test series designated Castle was scheduled to begin 
on 1 March 1954.  

The veteran reports that on the morning of 1 March 1954, the 
Munro was approximately 300 miles East of Bikini Atoll, at 
which time a nuclear test weapon designated Castle Bravo was 
detonated.  It is undisputed that this was the largest 
hydrogen bomb ever exploded by the United States in 
atmospheric testing.  Although some 300 miles distant from 
the blast, the veteran reported that the morning sky lit up  
and that his ship was struck with shock waves.  It is 
reported that the Munro then proceeded to Quajalein and two 
days were spent patrolling South and West of Quajalein.  On 3 
March 1954, the veteran reported that operational control on 
Munro was transferred to Joint Task Force 7's Task Group 7.3 
and ordered to Utirik Island to assist in removal of its 154 
inhabitants because a monitor plane had detected radiation 
fall-out from the nuclear explosion on that island.  The 
veteran's ship, Munro and another US ship (USS Renshaw) 
removed the island's inhabitants by 1 PM and both ships 
departed for Quajalein.  The veteran reported that after this 
time, Munro's water hoses were used to wash down suspected 
radioactive fall-out to the ship's exterior structure.  The 
objective evidence on file confirms the veteran's reports of 
service aboard the USS Munro at the time of this nuclear 
detonation, and although a considerable distance away from 
that detonation, sufficiently close to both detonation and 
known fall-out to be considered a radiation-exposed veteran 
in accordance with the governing laws and regulations.

With regard to the veteran's proximity to the actual nuclear 
detonation, the Board notes that he had earlier applied for 
benefits under the Radiation Exposure Compensation Act, but 
was denied because it was determined that he was not an "on 
sight participant" as defined by the laws and regulations 
governing benefits under that Act.  It is certainly clear 
that the veteran while serving aboard the USS Munro was not 
in the immediate proximity of the nuclear detonation, but it 
is also clear that that detonation resulted in significant 
fall-out subject to winds and weather in the Pacific Ocean, 
so the question presented is the degree to which the veteran 
may have been exposed to such fall-out, and whether such 
radiation exposure contributed to the onset of his prostate 
cancer first diagnosed in 2002.  

The veteran presented certain evidence in support of his 
claim.  This included an advocacy document prepared by a 
scientific adviser for the National Association of Atomic 
Veterans to the US Senate in April 1998 which argued that the 
current dose estimates performed by DOD and relied upon by VA 
were not accurate.  He also submitted an article which 
concluded that long-term low-dose internal ionizing radiation 
potentially may cause prostate cancer.  Another article 
discussed a higher incidence of prostatic intraepithelial 
neoplasia (PIN) in men who underwent surgery for benign 
prostatic hyperplasia (BPH) before and after the Chernobyl 
nuclear accident, suggesting that long-term, low-dose 
internal ionizing radiation potentially may cause prostate 
cancer.  He submitted several other articles which supported 
a causal connection between cancers of the prostate and 
exposure to ionizing radiation.  

The Board would point out that VA certainly does not disagree 
with any of these studies and articles.  Indeed, although 
prostate cancer is not a cancer recognized by statistical 
studies which may be presumed by law and regulation to result 
in any radiation-exposed veteran, VA certainly recognizes 
that prostate cancer is a "radiogenic disease," meaning a 
disease that may be induced by ionizing radiation.  See 
38 C.F.R. § 3.311(b)(2).  The question presented in this 
appeal is not whether ionizing radiation can result in 
prostate cancer; it can.  The question presented is whether 
the veteran's specific prostate cancer manifested in 2002 was 
caused by the specific ionizing radiation to which he was 
exposed during service in 1954.

In August 2004, a private assistant professor of medicine 
wrote that it was unclear to him whether the veteran's 
prostate cancer resulted from his degree of exposure 
sustained during his service aboard ship in the proximity of 
nuclear weapons testing.  He wrote that he thought it was 
"possible."  In December 2004, a private doctor of oncology 
wrote that given that exposure was in 1954, and diagnosis of 
prostate cancer in 2002, "there is no proven definite 
causative data of exposure so long ago leading to any cancers 
at this time."  

In January 2005, a private medical physicist and associate 
professor of radiation oncology wrote that the veteran was on 
duty aboard a ship that passed through areas of fall-out.  
The ship had not originally been assigned to this task so the 
veteran had not been issued any radiation monitors to 
determine actual dosages.  He wrote that the exposure 
concerned would have been from radioactive materials inhaled 
or ingested and metabolized internally.  In 1968, the veteran 
developed an intestinal carcinoid cancer.  Prostate cancer 
was diagnosed in 2002.  He wrote that until very recently, 
prostate cancer had not been considered a radiogenic disease, 
but that various studies more recently conducted demonstrated 
increased incidences of prostate cancer in radiation-exposed 
individuals.  He wrote that radiation in low levels is a weak 
carcinogen.  With the current state of technology, one can 
never say that any given cancer resulted from a radiation 
exposure, only the probability of causation.  Without knowing 
the amount of radiation to which the veteran was exposed, 
assessing the probability that his cancer resulted from 
exposure "is also not impossible."  He wrote that, given the 
veteran's history and scientific data relating exposure to 
prostate cancer indication, there was "a good probability" 
that the veteran's exposure in 1954 "may have caused his 
cancer or may have contributed to causing his cancer."  He 
also wrote that it was entirely possible that his cancer was 
due to natural causes.  

With respect to the veteran's earlier claim for benefits 
under the Radiation Exposure Compensation Act, the decision 
on appeal in that case notes that the Defense Nuclear Agency 
(DNA), as the executive agent of the Department of Defense 
(DOD), was charged with reconstructing the history of US 
nuclear testing and maintaining records of the personnel 
involved in that program.  DNA had retrieved and reviewed the 
USS Munro's deck logs for the period of time from 1 through 8 
March 1954.  This was the only time the Munro was in the 
Marshall Islands and the first detonation in the Castle 
Series known as Shock Bravo occurred on 1 March 1954.  The 
second detonation in the Castle Series (Shock Romeo) did not 
occur until 27 March 1954, long after the Munro returned to 
Pearl Harbor.  

The Munro arrived in the Marshall Islands from Pearl Harbor 
on 1 March 1954 and operated in the Quajalein area from 1 to 
7 March 1954, departing the area to return to Pearl Harbor in 
the early morning of 7 March.  A DNA memorandum analyzing the 
Munro's potential for exposure to fall-out from Shot Bravo 
noted that at the time Shot Bravo was detonated (on the 
morning of 1 March 1954), the Munro was 150 nautical miles 
East-northeast of Quajalein.  She arrived at Quajalein at 
1645 hours on 1 March and departed that location at 0700 
hours on 2 March.  She then took part in the search for a 
missing airplane until 1845 hours on 3 March; the search took 
place in an area extending from 200-400 nautical miles South-
southwest of Quajalein.  At the termination of the search, 
the Munro was ordered to proceed to Utirik Atoll (located 
approximately 250 nautical miles Northeast of Quajalein), to 
assist the USS Renshaw in the evacuation of the native 
population from the island.  The Munro proceeded to 
Quajalein, arriving there at 0800 hours on March 5, and 
remained at that location until 0830 hours on 7 March, when 
she departed for Pearl Harbor.  The Munro did not return to 
the Pacific proving ground during the remainder of the Castle 
Series.

This report further provided that based on Munro's activity 
sequence, and the fall-out pattern from Shock Bravo, the DNA 
noted that the Bravo fall-out cloud did not cross the Munro's 
path while she was en route to Quajalein, that Munro left 
Quajalein on 2 March before the first traces of fall-out were 
noted in that location, the Munro's search activities on 2 
and 3 March occurred in an area significantly South of the 
southern edge of Bravo fall-out, peak fall-out levels 
occurred at Utirik and nearby Atolls at 1200 hours on 2 March 
(more than 48 hours before the Munro arrived in that area), 
the Munro never reached Utirik or sent personnel ashore there 
(when Munro arrived, Renshaw had already completed the Utirik 
evacuation).  The conclusion of DNA was that since Munro was 
more than 250 nautical miles from the only Castle test 
conducted while the ship was in the Pacific proving ground, 
there was no potential for the crew to be exposed to initial 
radiation, neither neutron or gamma.  Further, there was no 
evidence that Munro encountered radioactive fall-out 
following any of the Castle tests, hence the crew was not 
exposed to residual radiation while aboard this ship.  The 
DNA concluded its report on the Munro's presence in the 
vicinity of Shock Bravo by reporting that the reconstructed 
fall-out dose for her crew was 0.00 rem.  

The veteran appealed the initial determination and it was 
later noted that during its time in the vicinity of Quajalein 
Atoll, the operational control of Munro was transferred to 
CTG 7.3 on 3 March, and the subsequent deployment of Munro to 
assist in evacuation of Utirik Atoll.  The remainder of the 
appealed decision largely centers upon a determination of 
what was and was not within the "official zone" around the 
Bikini Atoll test site since it is clear that the actual 
distribution of fall-out from Shot Bravo exceeded three pre-
shot predictions.  It was determined that Munro was never 
present within the boundaries of either pre- or post- Bravo 
danger zones, although she did traverse to the Southeastern 
corner of "Area Green" for approximately 12 hours on 4 March 
1954.  It was later noted that "Area Green" was not created 
until at least 9 days after the Munro was in the relevant 
area and, more likely, 19 days after she was there.  It was 
concluded from a detailed review of the activities of the 
Munro during the week of 1 to 7 March 1954 that the ship did 
not enter the waters which were ever part of Operation Castle 
"danger zones" and was at all time far outside the "danger 
zone" associated with Shock Bravo.  The Quasi restricted area 
(Area Green) to which the Munro traveled on 4 March 1954 was 
not created until at least a week after the Munro left the 
Marshall Islands altogether.  The Board reports the details 
of this appealed decision not for its relevance regarding 
whether or not the veteran qualified for payment of some 
benefit based upon being considered an "on-sight 
participant," under the Radiation Exposure Compensation Act, 
but because it provides the best technical description of the 
locations of the USS Munro during the relevant periods of 
Shot Bravo on Bikini Atoll.  

Finally, and after allowing the veteran to participate in the 
factual background prior to completion, the DTRA issued its 
does estimate in March 2007.  The DTRA found that the veteran 
was a confirmed participant of Operation Castle, conducted at 
the Pacific Proving Ground in 1954.  The factual summary 
provided by the DTRA was largely consistent with that 
previously discussed and as alleged by the veteran in various 
written statements.  

The veteran has subsequently argued that the Munro was "DE 
442," not "DDE 442," and he was in fact aware of the 
detonation as the sky lit up, that the time ashore was more 
than one to two hours in both events of shore leave, that the 
USS Munro was assigned to task force 7.3 at 1500 hours, not 
1842 hours and that the Renshaw and Munro met close to Utirik 
Atoll at approximately 1300 hours.  The Board finds that this 
dispute of facts is not significant with respect to the dose 
estimates supplied by the DTRA.  

The DTRA dose estimate also noted that at its June 2006 
meeting, the Veteran's Advisory Board on Dose Reconstruction 
recommended a screening process of prostate cancer cases.  
The expedited process established conservative theoretical 
maximum doses utilizing actual radiation level measurements 
and technical calculations from atmospheric nuclear test 
detonations, previously established prostate doses, bounding 
assumptions about exposure scenarios, and radiation science 
fundamentals.  These maximum doses "are much higher than 
doses that were estimated in previous radiation dose 
assessments, thus providing maximum benefit of the doubt to 
the veteran and ensuring that the reported doses are not less 
than actual doses."  Reported doses are based on "worse-case 
parameters and assumptions, not all of which the veteran may 
have encountered."  These parameters and assumptions should 
adequately encompass any activities that the veteran 
performed.  

The DTRA dose estimate was then referred for a medical 
opinion to the Under Secretary for Health and for review by 
the Chief Public Health and Environmental Hazards officer for 
a medical opinion.  In September 2007, the doctor issued a 
report which accurately reported the dose estimates provided 
by DTRA.  Using well-established criteria from the National 
Institute for Occupational Safety and Health to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's prostate cancer, the computer 
software calculated a 99th percentile value for the 
probability of causation of 22.7 percent.  The doctor 
concluded that in light of this finding, "it is unlikely that 
the veteran's prostate cancer can be attributed to exposure 
to ionizing radiation in service."  The same month, the 
Director of the Compensation and Pension Service of VA 
reviewed the evidence and medical opinion provided and 
concluded "that there is no reasonable possibility that the 
veteran's adenocarcinoma of the prostate resulted from 
radiation exposure in service."  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for prostate cancer attributable to exposure to ionizing 
radiation during his service aboard ship in the Pacific in 
1954.  The Board has carefully evaluated all of the 
significant and substantial clinical and factual evidence on 
file in arriving at this decision.  The Board notes that a 
significant amount of evidence and argument submitted by the 
veteran was aimed at establishing the fact that prostate 
cancer can be caused by exposure to ionizing radiation.  The 
Board and VA certainly does not dispute this finding, and it 
is noted in this regard that a governing regulation lists 
prostate cancer specifically as a radiogenic disease in 
recognition of this fact.  

The question presented in this appeal is not whether 
radiation exposure can cause prostate cancer generally, but 
whether the veteran's prostate cancer diagnosed in 2002 is at 
least as likely as not attributable to his exposure to 
ionizing radiation during his service aboard the USS Munro in 
the proximity of a nuclear detonation which occurred on 
Bikini Atoll in March 1954.  It is certainly clear and 
undisputed that the veteran and the USS Munro was not in the 
immediate proximity of the area of the actual detonation.  
The factual dispute is whether and to what extent the veteran 
and the USS Munro traveled through the path of fall-out from 
that bomb detonation.  It is certainly clear from a review of 
the evidence that every objective effort had been made to 
make a factual determination as to the extent of possible 
fall-out exposure which might have affected the Munro and the 
veteran who is clearly noted as having served above decks 
during the time period.  

The does estimate provided by DTRA in March 2007 specifically 
notes that these estimates include maximum doses which are 
much higher than those previously provided in estimations, 
providing maximum benefit of the doubt to the veteran and 
ensuring that reported doses are not less than actual.  A 
dose estimate provided by DTRA was found by the Chief Public 
Health and Environmental Hazards officer of VA to be unlikely 
as a causal or contributing factor in the veteran's prostate 
cancer and the Director of VA Compensation and Pension 
Service concluded that there was no reasonable possibility, 
again based upon these dose estimates, that the veteran's 
prostate cancer resulted from radiation exposure in service.

The Board finds that these opinions outweigh by a significant 
margin the January 2005 opinion of the veteran's private 
physician who concluded that there was a "good probability" 
that the veteran's exposure in 1954 "may have" caused his 
prostate cancer.  This doctor himself wrote that without 
"knowing the amount of radiation to which [the veteran] was 
exposed, assessing the probability that his cancer resulted 
from the exposure is also not impossible."  Indeed, this 
physician did not attempt or indicate that he was even 
qualified to attempt to provide a dose estimate for the 
veteran's putative exposure to radiation fall-out in 1954.  
In the absence of any accurate dose reconstruction estimate, 
this opinion lacks an essential element of its foundation, 
and is therefore of less probative value.  Indeed, with no 
dose estimate, the Board finds that this opinion is 
essentially speculative in nature, and indeed this physician 
wrote that the veteran's prostate cancer may have been caused 
by such exposure, but that it was entirely possible that his 
cancer was due to natural causes.  

On the other hand, although the data provided by DTRA is only 
an estimate, it is the best scientifically based evidence 
available in this case.  It is also noted that this estimate 
includes a computation methodology which results in maximum 
doses which were much higher than previous radiation dose 
estimates.  And this dose estimate appears to be consistent 
with the factual investigations previously conducted 
regarding the actual proximity of the USS Munro to detonation 
and fall-out from Shot Bravo.  Based upon scientifically 
estimated doses, it was the conclusion of the Chief Public 
Health and Environmental Hazards officer and Director of VA 
Compensation and Pension Service that it was unlikely that 
the veteran's prostate cancer was attributable to exposure to 
ionizing radiation during service, so a clear preponderance 
of the evidence is against the claim.

The Board notes the veteran's most recent objection to 
statements included in the record referring to him as a 
former smoker or tobacco user.  The Board concurs with the 
veteran's allegation that the evidence on file does not 
reveal the veteran to be a long-term tobacco user during his 
lifetime, and the Board notes that although perhaps 
erroneously noted as a former smoker, no medical evidence 
relied upon by the Board in this decision in any way 
attributes the veteran's prostate cancer to a previous 
history of tobacco use or smoking.  VA has no duty in this 
case to decide the most probable cause of the veteran's 
prostate cancer, only whether it is more, less, or equally 
likely that prostate cancer is attributable to in-service 
radiation exposure.

Finally, the Board would note that in November 2006, the RO 
granted service connection for two metastatic carcinoid 
tumors of the small bowel mesentery and liver, with a prior 
history of carcinoid cancer of the small bowel with 
resection, due to ionizing radiation exposure, on the basis 
that these cancers, unlike prostate cancer, are within the 
purview of the presumptive provisions of the governing law 
and regulations.  The veteran was provided a 100 percent 
evaluation for these two metastatic carcinoid tumors, and an 
associated grant of dependents educational assistance.  That 
100 percent Schedular evaluation for cancer guarantees the 
veteran the right to medical treatment for any and all 
disabilities whether attributable to service or otherwise.  


ORDER

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


